I am not prepared to approve the instruction: — "Neither the plaintiff's nor the defendant's right to proceed was absolute. The direction of the traffic device inviting both plaintiff and defendant to proceed did not give either of them a right to proceed superior to that given the other." In this case the traffic sign said to the east and west bound traffic "go;" it said to the north and south bound traffic "stop." The plaintiff was going east; the defendant entered the intersection driving in the same direction but he made a turn for the purpose of going north and when he reached the point where the plaintiff was walking in that portion of the street marked for pedestrian traffic, the defendant actually was driving north. While the traffic sign gave both the right to proceed, that is, it gave to the plaintiff the right to walk across the street in the direction that the traffic sign indicated, and it gave to the defendant the right to enter the intersection and turn north, it seems to me that the plaintiff who was going in the direction the traffic sign said the traffic should go had a right to proceed superior to that of the defendant who, at the time he crossed the lane marked for pedestrian travel, actually was driving in *Page 257 
a direction opposite to that which the traffic device directed the traffic to go.